Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  162111 & (21)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re PETITION OF WAYNE COUNTY                                                                      Richard H. Bernstein
  TREASURER FOR FORECLOSURE.                                                                          Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  _________________________________________                                                                            Justices

  WAYNE COUNTY TREASURER,
          Petitioner-Appellee,
  v                                                                SC: 162111
                                                                   COA: 353846
                                                                   Wayne CC: 17-008808-CH
  THOMAS P. GALIEOTE, DIANE MARIE
  GALIEOTE, and INTERSTATE EQUITIES, LLC,
            Respondents-Appellants,
  and
  HOME TEAM HOLDINGS, INC.,
          Intervening Party-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 3, 2020 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 11, 2020
         p1208
                                                                              Clerk